Citation Nr: 0736027	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the St. Petersburg, Florida Regional Office (RO).  In 
September 2004, the undersigned Veterans Law Judge conducted 
a hearing regarding the issue on appeal.  In June 2006, the 
Board denied the issue on appeal.  However, in June 2007, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand vacating the Board's June 
2006 decision.  The Court reasoned that since the Board 
found, under 38 U.S.C.A. § 1154(b), that the veteran's 
account of an in-service back injury was credible and the 
veteran provided a private medical record linking his back 
disability to service, the Board should have obtained a VA 
medical opinion.  


REMAND

Pursuant to the Court's Order, the Board finds that 
additional development is warranted.  The veteran states 
that, in 1944, he injured his back while trying to keep a 
smoke generator from falling on him as he was trying to lift 
it.  The service medical records are negative for any 
treatment or diagnosis of a back disability.  The first 
documented post-service medical record of treatment for a low 
back disability is dated May 1959, in which the veteran 
stated that he injured his back on an obstacle course in 1943 
and was later aggravated when lifting a trailer.  The 
diagnosis was degenerative disc lesion and compression of the 
right third lumbar cutaneous nerve.  The veteran submitted a 
March 1976 private medical record noting that the veteran was 
being treated for sacro-illiac spine pain for which the 
examiner stated "occurred while in service, World War II."  
VA clinic records also noted that the veteran suffers from 
degenerative joint disease, also known as arthritis.  Under 
such circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (holding that the Board 
cannot disregard a medical opinion solely because it is based 
upon history provided by the veteran without also evaluating 
the credibility and weight of the history upon which the 
opinion is predicated). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for a VA 
examination in order to ascertain the nature and 
etiology of any current disability of the back.  
The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.
The examiner is asked to review the service medical 
records, post-service medical records, and the 
veteran's statements in which he describes how he 
injured his back.  After which, the examiner should 
express an opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 percent or 
greater) that any disability of the back was 
initially manifested during service or was 
otherwise related to his service.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



